Title: To Thomas Jefferson from Joseph Bringhurst, 8 July 1803
From: Bringhurst, Jr., Joseph
To: Jefferson, Thomas


          
            Esteemed fellow Citizen
                     
            Wilmington Del. 7 Mo. 8th 1803
          
          During my absence, on a journey for the benefit of my health, thy note, of the 17th Ultim., was recd. and opened by my wife. She carefully deliver’d the enclosure, according to its address, without permiting it to be seen by, or known to any other than its owner—Suffer me to remark that this instance of confidence is grateful to my heart, & shall never be violated—
          It will be grateful to thee to hear that during my journey into the State of N York, about 100 miles north of that City, I found the majority of Friends, (Quakers) well satisfied with thy administration, & desirous of thy continuance in Office, as a blessing to this Country—
          I am with real esteem and affection thy frd
          
            Joseph Bringhurst Jr
          
        